Citation Nr: 1218074	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-36 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from July 1985 to October 1990.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On substantive appeal received in November 2007, the Veteran checked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled for January 2011, but the Veteran failed to appear.

By statement received in November 2007 the Veteran initiated appeal for an increased rating for left knee degenerative joint disease (DJD) with patellofemoral pain syndrome.  The Veteran did not perfect an appeal, and instead submitted a claim that was received in August 2009.  By rating decision in September 2009, the RO denied the Veteran's claim.  


FINDING OF FACT

The Veteran's service-connected right knee patellofemoral pain syndrome is productive of pain with some limitation of motion, but flexion is not limited to 30 degrees or less, extension is not limited to 15 degrees or more, even when additional functional loss due to pain, weakness, fatigue, and incoordination is considered, including during flare-ups; there is no recurrent subluxation or lateral instability.



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for service-connected right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.17a and Codes5003, 5260, 5261, 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in November 2006.  The RO provided the appellant with additional notice in May 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the May 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in December 2008 and August 2010 supplemental statements of the case, following the provision of notice in May 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations (February 2007, September 2009 and July 2011).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Since the increased rating issue in this case involves the knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board notes that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to affected joints.  38 C.F.R. § 4.59.  

The Board additionally notes that Diagnostic Codes 5260 and 5261 address limitation of motion of the knee.  Here, the Veteran's service-connected right knee patellofemoral pain syndrome has been rated by the RO under the provisions of Diagnostic Code 5260.  Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Code 5261, limitation of extension to 5 degrees is noncompensable, limitation of extension to 10 degrees warrants a 10 percent rating, limitation of extension to 15 degrees warrants a 20 percent rating, limitation of flexion to 20 degrees warrants a 30 percent rating, limitation of extension to 30 degrees warrants a 40 percent rating, and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
   
Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is mild recurrent subluxation or lateral instability; and a rating of a 20 percent is warranted when there is moderate recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 10 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability; and a 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A maximum rating of 10 percent is warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, and under Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned. 

Factual Background

A February 2007 VA examination shows that there was no deformity or instability.  Stiffness and weakness were noted.  As for episodes of dislocation or subluxation; locking and effusion, it was noted that there were none.  Active and passive ranges of motion were from 0 to 95 degrees.  Pain began at 10 degrees and ended at 95 degrees on active motion.  As for passive range of motion, pain began at 1 degree and ended at 95 degrees.  The VA examiner found that there was additional limitation of motion on repetitive use.  Range of motion after repetitive use was from 0 to 85 degrees.  Pain was responsible for limited range of motion.  When asked if there was inflammatory arthritis or joint ankylosis, the VA examiner responded "No".   The VA examiner also responded the same when asked if there were instability, and patellar and meniscus abnormalities. 

The VA examiner reported that there was pain on motion with objective evidence of facial grimacing.  He found that there was an increase in pain, weakness, fatigue and lack of endurance after repetitive motion.  The VA examiner found no increase in incoordination of repetitive motion; and 0 degree loss of range of motion after repetitive motion.  The VA examiner noted that the Veteran had negative Lachman's and McMurray's test and stated that the Veteran's knees were stable.  A July 2006 x-ray showed degenerative changes anterior patella; and prominent spur from the anterior superior margin that could reflect tendonitis changes in the quadriceps tendon.  The VA examiner diagnosed right knee condition secondary to left knee, degenerative joint disease (DJD) with patellofemoral pain syndrome.  

A September 2007 VA nurse's note shows that the Veteran complained of bilateral knee pain after falling the previous day getting out of bed.  The Veteran reported that his knees gave way.  

A September 2007 VA physician note shows that there was no effusion, no swelling, and no redness.  The Veteran felt pain in muscles above the patellas.  The doctor found that there was no crepitus or joint instability.

A March 2008 VA treatment record shows that the Veteran complained of chronic bilaterally knee pain that increased in frequency.  The night before, the Veteran fell out of his bed.  Upon examination, it was reported that there was no effusion, swelling, redness or heat.  The diagnostic impression was DJD.

By VA examination in September 2009, the Veteran reported that when he woke up in the morning and pushed off of both knees, his knees would give way resulting in severe pain.  The Veteran reported inflammatory arthritis.  Range of motion was from 0 to 100 degrees.  Varus/valgus medial and lateral collateral ligaments were normal, and so were anterior and posterior cruciate ligaments.  McMurray's test was negative.  The VA examiner found that there was pain and weakness in the right knee, but no fatigue, lack of endurance or incoordination on range of motion.  There was no additional loss of motion the second time.  After final range of motion, the VA examiner found that there was pain and weakness, but no fatigue, lack of endurance or incoordination present.  The VA examiner stated that there were additional findings for the right knee, but did not elaborate since the VA examination was specifically for the left knee.

When the Veteran was afforded another examination in July 2011, he reported having pain with loud popping.  He used a brace daily.  Walking up stairs and inclines hurt his knees.  He experienced daily flare-ups and had pain that he rated a 6 on a scale of 1 to 10 (with 10 being the worst pain).  Upon physical examination, the VA examiner found that there was no effusion, no crepitus, and no ankylosis.  She found that the right knee was stable.  McMurray's and Lachman's were negative.  Active range of motion was from 0 to 110 degrees flexion.  Passive range of motion was from 0 degrees to 118 degrees.  Repetitive motion times three revealed range of motion from 0 to 118 degrees.  The VA examiner noted that pain was the additional limiting factor for repetition.  She observed that he was no loss of motion in degrees on range of motion after repetition.  She also observed that there was no weakness, no fatigability and no incoordination on repetition.  

X-ray of the right knee revealed mild tricompartmental DJD of the right knee.  It was noted that there was probable enthesopathic cortical thickening and spurring of the anterior patella.  It was further noted that there was mild lateral titling of the patella.  A July 2011 magnetic resonance imaging (MRI) revealed that the knee joint compartments were basically intact and well maintained.  Menisci, cruciate ligament, collateral ligaments and patellar tendon were also unremarkable.  It was additionally noted that insertion of the quadriceps tendon and the patellar tendon were basically intact.

The VA examiner diagnosed right knee patellofemoral pain syndrome with mild degenerative joint diseases by current plain x-ray (July 2011).  The examiner expressly commented that there was no recurrent subluxation or lateral instability.  The VA examiner reported a normal MRI of the right knee and noted that according to the interpretation, osteophytes forming DJD were better seen on x-ray than on MRI.

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected right knee patellofemoral pain syndrome warrants a higher disability rating.  In a statement received in November 2007, the Veteran asserted that the right knee evaluation should be same or even higher than the current rating for the left knee.  However, the Board finds that the evidence of record does not support a rating in excess of 10 percent under Diagnostic Code 5260 for the Veteran's right knee patellofemoral pain syndrome.  

The Board acknowledges that the Veteran has osteoarthritis.  Thus, his disability could be rated higher based on limitation of motion under Diagnostic Codes 5260 and 5261.  See generally VAOPGCPREC 9-04.  However, there is no persuasive evidence that flexion has been limited to 30 degrees to warrant a 20 percent rating, nor is there persuasive evidence that extension has been limited to 15 degrees to warrant a 20 percent rating.  See Codes 5260, 5261.  Even applying 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, a rating in excess of the current 10 percent is not warranted.  Even additional functional loss due to pain, weakness, fatigue, or incoordination, neither flexion nor extension are limited to a degree which would warrant assignment of a 20 percent rating.  

The Board acknowledges that the Veteran has reported instances of his knees giving way and had reported that he used a brace on a daily basis.  However, based on physical examination and testing, the February 2007 VA examiner found no subluxation and a VA physician found no instability.  Additionally, September 2009 and July 2011 VA examination reports reveal that tests administered to determine the presence of instability were either normal or negative.  Thus, a rating under Diagnostic Code 5357 is not warranted.

The evidence does not present findings that would warrant application of any other rating criteria for the knee.

Staged ratings are not of application since the Veteran's right knee patellofemoral pain syndrome is adequately contemplated by the 10 percent rating during the entire time period in question.  The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


